DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 7/15/2021 does not put the application in condition for allowance.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 2, 3, 6, 7, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koole et al. (US 20130192664) in view of Arakawa et al. (US 20020170594), Han et al. (US 20130100675),  Zhang et al. (US 20130139868), and Debije et al. (US 20090027872)
Regarding claim 1, Koole discloses on figure 1 a dye-sensitized solar cell (DSSC), comprising:
a light collecting device panel [101] (luminescent converter, Abstract) including a polymer film [120] (transparent light guiding element [120] includes polymer material, Abstract, ¶0042) containing luminescent dye [110] (MSCs [110] includes dyes, Abstract, ¶0050).; and
a frame formed in contact with a corner of the light-collecting device panel, including solar cells (Fig 1, ¶0052).
The reference fails to teach that the solar cells comprise a photoelectrode containing a dye, wherein the photoelectrode surrounds the light collecting device panel, an electrolyte containing layer surrounds the photoelectrode, and a counter electrode surrounds the electrolyte containing layer.
Arakawa discloses on figure 1 a photochemical cell analogous to the solar cell of Koole (Abstract), wherein the photochemical cell comprises a photoelectrode [2] containing a dye (dye-carrying oxide semiconductor film [2], ¶0064), an electrolyte containing layer [3] (charge transfer layer 
Modified Koole fails to teach that the light collecting device is disposed between a first transparent substrate and a second transparent substrate.
Han discloses on figure 2 a multi-functional window analogous to the device of modified Koole, wherein the multi-functional window includes a PV module [116] that corresponds to the light collecting device panel of Koole. The multi-functional window comprises a first [112] and second [114] transparent substrate on both sides of the PV module (¶0034). The reference teaches that the multi-functional windows can be integrated into a building and contribute to resource efficiency (¶0033). The first and second transparent substrate can be made of glass or plastic [0034, it is expected that glass and plastic have a specific refractive index].  Therefore, it would have been obvious to one having ordinary skill in the art to include the first and second transparent substrates of Han in the device of modified Koole to allow for the device be integrated in a building and contribute to resource efficiency (Han, ¶0033).

Zhang discloses a wavelength conversion material analogous to the luminescent converter of Koole, wherein the wavelength conversion material converts light incident on the material for a solar cell (Abstract). Moreover, the wavelength conversion material comprises at least two different luminescent dyes since the luminescent wavelength conversion material comprises a combination of sensitizers (¶0103), wherein each of the at least two different luminescent dyes have a wavelength conversion properties caused by up-conversion or down-conversion (¶0032-0033). The luminescent dyes widen the spectrum of incoming sunlight that can be effectively converted into electricity (Abstract). Thusly, it would have been obvious to one of ordinary skill to modify the device of modified Koole in view of the disclosure of Zhang such that the luminescent converter includes the luminescent dyes of Zhang to widen the spectrum of incoming sunlight that can be effectively converted into electricity (Zhang, Abstract).
Modified Koole et al. is silent on wherein a light emitted by the at least two luminescent dyes contained in the light-collecting device panel is totally reflected at an interface between the first and second transparent substrates and air to be collected at the corner of the light-collecting device panel; and 
wherein the first transparent substrate and the second transparent substrate have a predetermined refractive index to be totally reflected at the interface between the first and second transparent substrates and air.
Debije discloses a luminescent object analogous to the DSSC of Koole, wherein the luminescent object comprises a polymer that contains photoluminescent material (Abstract). Furthermore, the reference teaches that the light emitted by the photoluminescent material meets the luminescent 
Within the combination above, modified Koole et al. teaches wherein a light emitted by the at least two luminescent dyes contained in the light-collecting device panel is totally reflected at an interface between the first and second transparent substrates and air to be collected a the corner of the light-collecting device panel [The Han et al. reference teaches the two substrates, and the Debij et al. reference teaches an air gap between light collecting device and pv cells, the resulting combination, teaches light emitted at an interface between first and second transparent substrate and air at a corner of light collecting device; examiner also notes light is directed to the cells at the corner of the device]; and 
wherein the first transparent substrate and the second transparent substrate have a predetermined refractive index to be totally reflected at the interface between the first and second transparent substrates and air [In the combination, the first and second substrate are made of glass or plastic, which is expected to have an refractive index, the combination would result in light being reflected between the first and second transparent substrate, and since the combination provides an air gap between pv cells and light emitting device, it is expected that light is totally reflected at the interface between the first and second transparent substrates and air].
Regarding claim 2, within the combination above, modified Koole discloses all of the limitations as set forth above. Furthermore, the combination of the references teach that the first [112] and second 
Regarding claim 3, within the combination above, modified Koole discloses all of the limitations as set forth above. Moreover, the combination of the references teach that the at least two different luminescent dyes comprises phthalocyanines, perylenes, or porphyrins based luminescent dyes (Zhang, ¶0103).
Regarding claim 6, within the combination above, modified Koole discloses all of the limitations as set forth above. Moreover, the combination of the references teach that the at least two different luminescent dyes [110] are dispersed in a matrix of the polymer film [120] (Koole, Fig 1, ¶0041).
Regarding claim 7, within the combination above, modified Koole discloses all of the limitations as set forth above. Moreover, the combination of the references teach that the polymer film [120] comprises PMMA (Koole, ¶0042).
Regarding claim 9, within the combination above, modified Koole discloses all of the limitations as set forth above. Furthermore, the combination of the references teach that the frame is a window frame shape having four corners, and the photoelectrodes [130] are formed at the respective four corners in inner sides in contact with the light collecting device panel [101] (Koole, Fig 1, ¶0041).
Regarding claim 10, within the combination above,  modified Koole discloses all of the limitations as set forth above. Furthermore, the combination of the references teach that the DSSC is a window type since the device operates as a window (Han, Abstract).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koole et al. (US 20130192664) in view of Arakawa et al. (US 20020170594), Han et al. (US 20130100675),  Zhang et al. (US 20130139868), and Debije et al. (US 2009002787) as applied to claim 1 above, and further in view of Temchenko et al. (US 20090211631), hereinafter referred to as Temchenko.
Regarding claim 5, within the combination above, modified Koole discloses all of the limitations as set forth above. The references fail to teach that the at least two luminescent dyes converts a wavelength of light incident on the light-collecting device panel to emit light with a wavelength in a visible light range.
Temchenko discloses a photoluminescent backing sheet for PV modules analogous to light collecting device panel of modified Koole (Abstract), wherein the photoluminescence material directly corresponds to the luminescent dyes of modified Koole since the photoluminescence material absorbs solar wavelength and re-emits the absorbed solar radiation with a band gap energy corresponding to the PV cells (¶0011). Moreover, the photoluminescence material absorb UV light and re-emit it as a visible light (¶0012). The photoluminescence boost the power of the PV module (¶0017). Therefore, it would have been obvious to one having ordinary skill in the art to modify the at least two luminescent dyes of modified Koole in view of the disclosure of Temchenko such that the dyes convert a wavelength of incident light to light with a wavelength in the visible spectrum to boost the power of the DSSC (Temchenko, ¶0017).
Response to Arguments
Applicant's arguments filed 7/15/2021 have been fully considered but they are not persuasive. Examiner respectfully disagrees.
The arguments about “controlling light by total reflection of light through a difference in refractive index between the first and second transparent substrate” is not commensurate in scope with the claims.
Furthermore, Han et al. teaches a transparent substrate which can be made of glass or plastic, which is expected to have an refractive index, the primary reference of Koole et al. teaches internal reflection [0025], The Debije et al. reference teaches total reflection [0007], where light is totally 
	Within the combination above, modified Koole et al. teaches wherein a light emitted by the at least two luminescent dyes contained in the light-collecting device panel is totally reflected at an interface between the first and second transparent substrates and air to be collected at the corner of the light-collecting device panel [The Han et al. reference teaches the two substrates, and the Debij et al. reference teaches an air gap between light collecting device and pv cells, the resulting combination, teaches light emitted at an interface between first and second transparent substrate and air at a corner of light collecting device; examiner also notes light directed to the cells at the corner of the device]; and 
	wherein the first transparent substrate and the second transparent substrate have a predetermined refractive index to be totally reflected at the interface between the first and second transparent substrates and air [In the combination, the first and second substrate are made of glass or plastic, which is expected to have an refractive index, the combination would result in light being reflected between the first and second transparent substrate, and since the combination provides an air gap between pv cells and light emitting device, it is expected that light is totally reflected at the interface between the first and second transparent substrates and air].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726